Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 5/15/20
Claims 1-20 are pending.
Claim 19-20 are allowed.
Claim Rejections - 35 USC § 101
the claimed invention is directed to non-statutory subject matter.  The claims 1-18 does/do not fall within at least one of the four categories of patent eligible subject matter because:
 as per  claim 1-10 , the claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. For example Claim 1 sets forth " a system”.More specifically, the claimed system  comprises "edge router--.." and "asset hosting server” and packet gateway.". Given their broadest, most reasonable interpretations, "edge router--.." and "asset hosting server” and packet gateway.". can each understandably be implemented via software. In such circumstances, the system of claim 1 consists of software per se, and fails to fallwithin one of the statutory categories of intention (i.e. process, machine, manufacture, or composition of matter). Claim 1 is therefore not limited to statutory embodiments. Under a similar rationale, claims 2-10, which depend from claim 1, are also not limited to statutory embodiments. 
as per claims 11-18, the claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. For example Claim 11 sets forth " an asset-hosting server”(which can be thought as software mode) and coupled to packet gateway can  understandably be implemented via software. In such circumstances, the system of claim 1 consists of software per se, and fails to fall within one of the statutory categories of intention (i.e. process, machine, manufacture, or composition of matter). Claim 11 is therefore not limited to statutory embodiments. Under a similar rationale, claims 12-18, which depend from claim 11, are also not limited to statutory embodiments.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over   Paredes et al. U.S. Patent Application Publication No. 2017/0288906[hereinafter Paredes } in view of Thubert et al. U.S. Patent Application Publication No. 2018/0115487[hereinafter Thubert]. 
as per claim 1, and 11 Paredes discloses  A system for control of mobile assets, comprising
one or more edge routers (60, 44)configured to provide access to a communication network to a plurality of user equipment (UE) devices(S1-S4)(see fig, 4 and par. 0040);
one or more packet data gateways (PE1) communicatively connected to one or more edge routers(a router 42, such as a provider edge router (PE1 ), (see fig. 4 and par. 0040); and
one or more asset-hosting servers (12) communicatively connected to the one or more packet data gateways (see pare. 0061, where border gateway protocol session (BGP) is established between the first PE router(s) at the cloud provider hub(s) and the second PE router implementing the NAT service in the network. and configured to implement a plurality of virtual environments(see fig. 1 and par. 0009, 0023, 0025,   illustrating computing network providing virtualized connectivity in a cloud services);and
with one or more of the plurality of virtual environments, each virtual environment associated with a separate enterprise customer account(see par.0038, where  private cloud environment where separate physical connections between an enterprise is associated with(see par. 0031 , 0034 where multi customer  management module, a manages a separate enterprise customer account by providing various selectable cloud packages that include, for example, one or more of QoS levels, cloud service providers, services, pricing models).
  Though Paredes discloses providing virtual private network (VPN) access across the service provider network for each of a plurality of customers of the service provider network; and providing private access across the service provider network between at least one of the plurality of customers and at least one of a plurality of cloud service providers associated with the service provider network, the private access being over a shared physical connection between the service provider network and the at least one of the plurality of cloud providers)(see par. 0037)
 In the event   it is not clear Paredes explicitly discloses wherein the one or more edge routers are configured to separate communication data associated with a plurality of UE devices into a plurality of data streams, each data stream being associated with one or more of the plurality of UE devices
 Thubert discloses wherein the one or more edge routers are configured to separate communication data associated with a plurality of UE devices into a plurality of data streams, each data stream being associated with one or more of the plurality of UE devices (see par. 0037, 0038, 0040, 0052, where  the data stream may be partitioned or divided into one or more data stream portions by a splitting device, which may then transmit the data portions through the established tunnels. For example, as shown in FIG. 4, data stream 410 is split into separate data stream portions, 412 and 414, by OTP edge router 310 and transmitted respectively through tunnel 1 (321) of ISP 1 (331) and tunnel 2 (322) of ISP 2 (332)). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fining date of the claimed invention to incorporate the teachings of Thubert into the system of parades to provide good load balancing between the various network tunnels, to the relative latency and jitter associated with each tunnel by analyzing the data stream portions transmitted through the tunnels, comparing various aspects of these streamed portions relating to tunnel performance, and adjusting the streams accordingly in response.

as per claim 3, Parades  discloses the system of claim 1, wherein the asset-hosting servers are part of a cloud storage network (see par.  0009, 0023, 0025) .

as per claim 4  and 13 Parades discloses the system of claim 1, wherein the asset-hosting servers are configured to perform virtual routing and forwarding to separate communication data(see par. 0006, 0041-0042, 0055).

as per claim 5, and 14 Parades discloses the system of claim 1, wherein the asset-hosting servers are configured to provide content filtering for one or more of the virtual environments(see par. 0031).

as per claim 6,  and 15 Parades the system of claim 1, wherein the asset-hosting servers are configured to provide security services for one or more of the virtual environments, the security services including managing one or more of: password policies, data wiping, data encryption, UE use of removable media, UE connectivity to peripheral devices, or UE use of an associated camera(see par. 0023, 0030, 0062,  where virtualized firewall implements policies specific to each customer,  by providing the customer with the level of privacy and security required ).


as per claim 8, and 17 Parades discloses the system of claim 1, wherein the asset-hosting servers are configured to regulate UE access to application stores(The portal applications 18, 24 ) or to third-party application downloads(see par. 0027, 0033)

as per claims 9 and 18, Parades discloses the system of claim 1, wherein the asset-hosting servers are configured to perform initial provisioning of UE devices corresponding to one of the virtual environments(see par. 0029, 0038).



 Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over   Paredes et al. U.S. Patent Application Publication No. 2017/0288906[hereinafter Paredes } in view of Thubert et al. U.S. Patent Application Publication No. 2018/0115487[hereinafter Thubert]  and further in view of Anpat et al. U.S.  Patent No. 9848378[hereinafter Anpat].

 as per claim 2, the system of Paredes-Thubert discloses  substantial features of the claimed invention  as discussed above with respect claim 1, 
 the Paredes-Thubert does not explicitly disclose  wherein the one or more packet data
gateways are configured with a plurality of access point names (APNs), wherein each of the APNs is assigned to an enterprise customer account associated with a subset of the plurality of UE devices, and wherein communication data associated with each of the APNs is separated from communication data associated with other APNs.
 Anpat discloses disclose  wherein the one or more packet data
gateways are configured with a plurality of access point names (APNs), wherein each of the APNs is assigned to an enterprise customer account associated with a subset of the plurality of UE devices, and wherein communication data associated with each of the APNs is separated from communication data associated with other APNs(see col. 4, lines 6-22, col. 8, lines 25-40).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fining date of the claimed invention to incorporate the teachings of Anpat into the system Parades-Thubert  thus enabling examine the APN to determine the type of network connection that should be created (e.g., what IP address(es) should be assigned, what security methods should be used, etc.). In this manner, traffic of the UE 83 is assigned to the selected APN.



 Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over   Paredes et al. U.S. Patent Application Publication No. 2017/0288906[hereinafter Paredes } in view of Thubert et al. U.S. Patent Application Publication No. 2018/0115487[hereinafter Thubert]  and further in view of Chaturvedi et al. U.S. Patent Application Publication No. 2010/0205304[hereinafter Chaturvedi].
as per claims 7 and 16, the system of Paredes-Thubert discloses  substantial features of the claimed invention  as discussed above with respect claim 1, 
 the Paredes-Thubert does not explicitly disclose wherein the asset-hosting servers are configured to provide Dynamic Host Configuration Protocol (DHCP) services to assign internet protocol (IP) addresses for one or more of the virtual environments.
Chaturvedi discloses wherein the asset-hosting servers are configured to provide Dynamic Host Configuration Protocol (DHCP) services to assign internet protocol (IP) addresses for one or more of the virtual environments(see par. 0016 and 0055).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fining date of the claimed invention to incorporate the teachings of Chaturved into the system Parades-Thubert so that more effective IP address management can occur, perhaps using a DHCP client as a proxy. Policies can be defined by a DHCP administrator to regulate the allocation of IP addresses in a virtual environment, with the option of using VM UUIDs in association with the allocated addresses, thereby enabling more efficient allocation of addresses, along with greater network security, may result.


 Claims 10  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over   Paredes et al. U.S. Patent Application Publication No. 2017/0288906[hereinafter Paredes } in view of Thubert et al. U.S. Patent Application Publication No. 2018/0115487[hereinafter Thubert] and further in view Shukla  et al. U.S. Patent Application Publication No. 2010/0235829[herein after Shukla].
as per claim 10, and 18 the system of Paredes-Thubert discloses  substantial features of the claimed invention  as discussed above with respect claim 1, 
 the Paredes-Thubert does not explicitly disclose wherein the asset-hosting servers are configured to perform updates of applications or configuration of UE devices corresponding to one of the virtual environments.
Shukla discloses wherein the asset-hosting servers are configured to perform updates of applications or configuration of UE devices corresponding to one of the virtual environments(see par. 0028, 0038 applying updates to an application received from an application host or from a local network application server). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fining date of the claimed invention to incorporate the teachings of Shukla into the system Parades- Thubert because this configuration may promote the servicing of the application alongside other applications and data objects, e.g., the automated deployment and synchronization of the application among all devices comprising the user's mesh environment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over   Paredes et al. U.S. Patent Application Publication No. 2017/0288906[hereinafter Paredes } in view of Thubert et al. U.S. Patent Application Publication No. 2018/0115487[hereinafter Thubert] and further in view of Nagaraja et al. U.S. Patent Application Publication No. 2013/0232463 [hereinafter Nagaraja].
 As per claim 12, the system of Paredes-Thubert discloses  substantial features of the claimed invention  as discussed above with respect claim 1, 
 the system of  Paredes-Thubert does not explicitly disclose wherein the asset-hosting server implements a hypervisor to generate and maintain the virtual environments as virtually separated environments.
Nagaraja discloses, wherein the asset-hosting server implements a hypervisor to generate and maintain the virtual environments as virtually separated environments(see par. 0101-0102). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective fining date of the claimed invention to incorporate the teachings of Nagaraja into the system Paredes- Thubert because  Hypervisors  are responsible for transforming I/O requests  to virtual hardware platform into corresponding requests to hardware platform  that includes emulated hardware.  

   Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456